HAWKINS, J.
Appellant went to trial upon a complaint and information charging him with cutting timber on land not his own, and without the owner’s consent. We find in the record a verdict finding him guilty and assessing a fine of $20. If any judgment was ever entered on said verdict, the record fails to show it.
Furthermore, it is not shown that any notice of appeal was ever given, or entered of record. Without notice of appeal this court has no jurisdiction. Article 827, C. C. P.; Palmer v. State, 63 Tex. Cr. R. 614, 141 S. W. 109. For further authorities, see notes under article 827, Vernon’s C. C. P., vol. 3, p. 197.
Even if notice of appeal was shown by the record, it does not show a judgment from which an appeal would lie.
The appeal is dismissed.